EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Sikokka (Reg# 51,893) on February 11, 2021.

The application has been amended as follows: 

Rewrite claim 1 as follows:
“1.	(Currently amended) A method comprising: receiving data signals to cause formation of an electronic message; identifying one or more performance metric values assigned to one or more portions of the electronic message; analyzing, by a performance analyzer, the electronic message to identify one or more component characteristics, the component characteristics being analyzed to identify a pattern associated with a subpopulation of users: determining, at a performance metric adjuster, an equivalent to a portion of the electronic message to enhance a performance metric value including a rate of transmission metric, the equivalent being determined by performance metric adjuster identifying one or more components of the electronic message while generating an 

Rewrite claim 8 as follows:
“8. The method of claim 3 further comprising: formatting the electronic message for presentation at a user interface of a computing device to form data representing a formatted electronic message, wherein the formatted electronic message is configured to present a graphical representation of the adapted electronic message in the user interface.”;

Rewrite claim 18 as follows:
“18. (Currently amended) An apparatus comprising: a memory including executable instructions; and a processor, responsive to executing the instructions, is configured to: receive data signals to cause formation of an of users: determine, at a performance metric adjuster, an equivalent to a word of the electronic message to enhance a performance metric value including a rate of transmission metric, the equivalent being determined by the performance metric adjuster identifying one or more components of the electronic message while generating an adapted electronic message by a performance management platform, the equivalent being also selected automatically by performance metric adjuster from one or more equivalent terms determined to predictively enhance the performance level of the adapted electronic message; substitute the equivalent in place of the word to form the adapted electronic message; receive data to set a time at which the adapted electronic message is to be published, and automatically publish, by a message generator, at the time, the adapted electronic message in a plurality of formats, the adapted electronic message and each of the plurality of formats corresponding to one or more social networking platforms and the pattern.”;

Rewrite claim 20 as follows:


	Cancel claim 2.

The pending claims are 1, and 3-20.

Allowable Subject Matter

The claims 1, and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 18 similarly define the distinct features, “receiving data signals to cause formation of an electronic message; identifying one or more performance metric values assigned to one or more portions of the electronic message; analyzing, by a performance analyzer, the electronic message to identify one or more component characteristics, the component characteristics being analyzed to identify a pattern associated with a subpopulation of users: determining, at a performance metric adjuster, an equivalent to a portion of the electronic message to enhance a performance metric value including a rate of transmission metric, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion

Examiner, Art Unit 2447Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.M/
Joel MesaExaminer, Art Unit 2447              

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447